Citation Nr: 0927290	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-07 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include adjustment disorder, depression, dysthymic 
disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her parents





ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 through July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In July 2006, the Veteran filed a 
Notice of Disagreement relating to the RO's June 2006 
decision.  After the RO's December 2006 Statement of the 
Case, in March 2007 the Veteran filed a Substantive Appeal in 
which she requested the scheduling of a Travel Board hearing.

The Veteran testified at an April 2009 Travel Board hearing 
which was held at the Seattle RO.  Additional testimony was 
given at the hearing by the Veteran's parents.  The Veteran 
also submitted additional evidence which was accompanied by a 
waiver executed pursuant to 38 C.F.R. § 20.1304(c) and (d).  
This evidence consisted of a copy of a March 2000 handwritten 
letter which was purportedly written by the Veteran's father 
and mailed to the Veteran's supervisor during her active 
duty, and a July 2007 typewritten statement from the 
Veteran's father.  This evidence has been received by the 
Board and incorporated into the claims file.

At the Veteran's April 2009 hearing, the Board also agreed to 
hold the record in this appeal open for an additional 60 days 
from the hearing to allow the Veteran to submit additional 
medical documentation.  As discussed at the hearing, such 
additional documentation was to include a statement from the 
Veteran's friend and private treatment records pertaining to 
psychiatric treatment received by the Veteran in Oklahoma, 
prior to her enlistment in active duty.  In June 2009, the 
Veteran submitted additional evidence, accompanied by a 
waiver pursuant to 38 C.F.R. § 20.1304(c) and (d).  The 
evidence then provided by the Veteran included a June 2009 
letter from her treating VA physician and a June 2009 
typewritten statement from the Veteran's friend.  No 
additional treatment records were provided.  The evidence 
provided by the Veteran in June 2009 has also been 
incorporated into the claims file, and this matter is now 
before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records which relate to psychiatric treatment 
and counseling provided to the Veteran from December 2004 
through October 2008 and a June 2009 letter from the 
Veteran's VA psychiatrist reflect various diagnoses for the 
Veteran's current psychiatric disorder.  Such varying 
diagnoses have included major recurrent depression, 
adjustment disorder, dysthymic disorder, and PTSD.  The June 
2009 letter from the Veteran's VA psychiatrist, Dr. Minerva 
D. Arrienda, certifies that the Veteran had been under her 
psychiatric care and follow-up for a number of years "for 
treatment of Post-Traumatic [sic] Stress Disorder related to 
military sexual trauma."

In her September 2005 PTSD Stressor Statement, at a September 
2005 treatment visit at the VA medical center in Spokane, 
Washington, and at her April 2009 Travel Board hearing, the 
Veteran reported that she had been raped before her active 
duty service at the age of 15.  She also asserted that during 
her active duty service on board the U.S.S. Enterprise, she 
was subject to verbal and physical sexual harassment by her 
supervisor.  The Veteran also testified that she was led into 
a weapons storage area to which she was denied access, where 
she was raped by the serviceman.  At her hearing, the Veteran 
testified that she reported the rape to her superiors, but 
stated that her superiors did not believe her report of rape.  
According to her testimony, she was subsequently demoted for 
failure to obey a lawful order, in connection with what was 
determined to be her voluntary presence in a restricted area.  
Service personnel records in the claims file corroborate that 
the Veteran was demoted for "failure to obey other [sic] 
lawful order, on 15 March 2001" while on board the U.S.S. 
Enterprise in Norfolk, Virginia.


A May 2006 memorandum in the claims file indicates that 
information provided by the Veteran in support of her claim 
was determined by the RO to be insufficient to allow for 
meaningful research of the United States Army and Joint 
Services Records Research Center (JSRRC) or the National 
Archives and Records Administration (NARA).

Based upon the Veteran's September 2005 PTSD Stressor 
Statement, VA treatment records, service personnel records, 
and April 2009 hearing testimony, VA has been made aware that 
the Veteran's reported rape occurred on or about March 15, 
2001 while performing her active duty service on board the 
U.S.S. Enterprise in Norfolk, Virginia.  Moreover, at her 
hearing testimony, the Veteran provided specific names of 
superiors and a serviceman whom allegedly perpetrated the 
sexual harassment and assault, as well as superiors to whom 
the Veteran reported the alleged incidents of sexual 
harassment and assault.  Under the circumstances, the Board 
finds that there is sufficient evidence to allow VA to 
research through the JSRRC, NARA, or other appropriate agency 
in an effort to corroborate the events reported by the 
Veteran.  Efforts should be made in that regard.

Additionally, given the varying psychiatric diagnoses 
provided to the Veteran over the course of her VA psychiatric 
treatment, and given the June 2009 letter from Dr. Arrienda, 
the Veteran should be scheduled for a VA examination to 
assess the nature and etiology of the Veteran's current 
psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claim of service connection for a 
psychiatric disorder, to include 
adjustment disorder, depression, 
dysthymic disorder, and posttraumatic 
stress disorder (PTSD).  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate her claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the RO should review the file 
and prepare a summary of all the claimed 
stressors, including those stressors 
reported by the Veteran in her September 
2005 statement, at her September 2005 VA 
treatment visit, and at her April 2009 
Travel Board hearing.  This summary, a 
copy of the Veteran's DD 214, and all 
associated service documents should be 
sent to the U.S. Army Joint Service 
Records Research Center (JSRRC), National 
Archives and Records Administration 
(NARA), or any other appropriate agency 
for verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above 
and should be requested to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressors.  To the best extent possible, 
and based upon the stressor events 
reported by the Veteran in her September 
2005 statement, at her September 2005 VA 
treatment visit, and at her April 2009 
Travel Board hearing, the RO is to search 
the ship's records of the U.S.S. 
Enterprise to confirm the Veteran's 
reported incidents of ongoing sexual 
harassment and incident of rape on or 
about March 15, 2001 on board the U.S.S. 
Enterprise, while docked in Norfolk, 
Virginia.  Negative responses to this 
request should be noted in writing and 
associated with the claims folder.

4.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
psychiatric disorder.  If the diagnosis 
of the Veteran is PTSD, then the examiner 
is requested to offer an opinion, 
pursuant to 38 C.F.R. § 3.304(f)(3), as 
to whether the evidence in the claims 
file indicates that a personal assault 
occurred.  If the diagnosis of the 
Veteran is adjustment disorder, 
depression, dysthymic disorder, or other 
psychiatric disorder that is not PTSD, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
psychiatric disorder is etiologically 
related to the Veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, to include 
adjustment disorder, depression, 
dysthymic disorder, and PTSD should be 
readjudicated.  If the determination 
remains adverse to the Veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




